PER CURIAM.
Allen King seeks a belated appeal of an order denying his motion for postconviction relief. In support, he shows that it is apparent from the face of the order that although it was rendered by filing on July 11, 2000, a copy of same was not served upon him until October 19, 2000. In response to an order to show cause, the state advises that it has no objection to the granting of a belated appeal. Accordingly, the petition for belated appeal of the July 11, 2000, order denying King’s motion for postconviction relief in Duval County Circuit Court case number 97-8163-CF-A is granted. Upon issuance of mandate in this cause a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App.P. 9.141(c)(5)(D).
KAHN, BROWNING and LEWIS, JJ., concur.